Citation Nr: 0915719	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-10 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a back disability, to include as secondary to 
a service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision, which 
denied a claim for entitlement to service connection for a 
left knee condition and an application to reopen a previously 
denied claim for service connection for residuals of a back 
injury.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that the April 2007 statement of the case 
(SOC) included the issues of entitlement to service 
connection for a right shoulder disability, entitlement to 
service connection for an acquired psychiatric disability 
(claimed as a stress condition), and entitlement to a rating 
in excess of 20 percent disabling for service-connected 
cartilage removal of the right knee.  However, on the April 
2007 VA Form 9 Appeal, the Veteran indicated that he wished 
to appeal the issues of entitlement to service connection for 
a left knee condition and a lower back condition only.  As 
such, these are the only issues currently on appeal before 
the Board.  

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not etiologically 
related to service or to a service-connected disability.

2.  By a RO decision dated in December 1976, the Veteran's 
claim of service connection for a back injury was denied on 
the basis that residuals of a back injury were not found on 
the Veteran's last examination. 

3.  Evidence received since the December 1976 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability.

4.  The Veteran's back disability is not etiologically 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).

2.  The December 1976 RO decision denying the Veteran's claim 
of service connection for a back injury is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a back disability 
has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

4.  The Veteran's back disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 
A VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, the May 2006 letter described how 
appropriate disability ratings and effective dates were 
assigned.    

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The May 2006 letter informed the Veteran that new and 
material evidence is needed to substantiate a claim to reopen 
and described what would constitute such new and material 
evidence.  This letter further explained the basis of the 
prior final denial of the Veteran's claim for service 
connection for a back disability.  As such, the Board finds 
that the requirements as set forth in Kent have been met.  
Additionally, as will be discussed below, the Board is 
reopening this claim.  Therefore, any failure to provide VCAA 
compliant notice with regards to the Veteran's application to 
reopen would be harmless.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Board may proceed with consideration of the 
claim on the merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided VA examinations in May 2008, which 
addressed his claims for service connection for a left knee 
disability and a back disability.  The examiner reviewed the 
claims folder.  The Board finds these examination reports and 
opinions to be thorough and complete.  Therefore, the Board 
finds these examination reports and opinions are sufficient 
upon which to base a decision with regards to these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

The Veteran is seeking entitlement to service connection for 
a left knee disability.  Specifically, the Veteran has 
asserted that, because of his service-connected right knee 
disability, he was forced to shift more weight to his left 
knee when performing his duties at the United States Postal 
Service, resulting in a left knee disability.  See hearing 
transcript, December 2008.
	
A review of the Veteran's service treatment records reveals 
that the Veteran was noted as having small left knee joint 
effusion in a September 1975 service treatment record.  It 
was further noted that this finding was very minimal and the 
examination was otherwise normal. 

In May 2008, the Veteran underwent a VA examination.  The 
examiner reviewed the claims folder and examined the Veteran.  
He noted the Veteran's assertion that he has a left knee 
disability, secondary to his service-connected right knee 
disability.  The examiner diagnosed the Veteran with 
degenerative joint disease of the left knee and concluded 
that this disability is less likely as not caused by, a 
result of, or aggravated by the Veteran's service-connected 
right knee disability.  The examiner further stated that, 
based on review of the medical records, medical literature, 
and his clinical experience, there is little to support that 
the Veteran's left knee condition is a result of his right 
knee condition.    

With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2008).  Currently, the claims folder contains no 
competent medical opinion relating the Veteran's left knee 
disability to his active duty service.  Furthermore, the May 
2008 VA examination report reflects that the Veteran's left 
knee condition had its onset in the 1990s, over 14 years 
after his discharge from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran 
himself does not assert that his current left knee disability 
began as a direct result of his active duty.  For these 
reasons, the Veteran's claim must fail on a direct basis.  
See Hickson, supra. 

With regard to establishing service connection on a secondary 
basis, the Board notes that the examiner at the May 2008 VA 
examination specifically determined, based on review of the 
claims file and examination of the Veteran, that it is less 
likely as not that the Veteran's left knee disability was 
caused by, a result of, or aggravated by the Veteran's 
service-connected right knee disability.  As such, the 
preponderance of the evidence is against granting service 
connection on a secondary basis. 

The Board has considered the Veteran's contention that his 
left knee disability was caused by his service-connected 
right knee disability.  However, the competent medical 
evidence of record does not support this contention.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

The Board has considered a June 2006 VA treatment record 
indicating that the Veteran's left knee is getting worse from 
favoring his right knee.  However, the Board notes that this 
statement was included under the subjective findings section 
of this treatment record, which suggests that the examiner 
was merely transcribing the Veteran's self-reported lay 
history.  The mere recitation of a Veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  Thus, the Board does not find this statement to 
be probative with regard to the issue on appeal.  

Accordingly, the Board finds that the May 2008 VA opinion is 
the most probative opinion of record.  As noted, the VA 
examiner based his conclusion on review of the medical 
records, medical literature, and his own clinical experience.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left knee disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a back disability, to include as secondary to 
a service-connected right knee disability. 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
back disability.  In this regard, the Board finds that new 
and material evidence has been submitted with regard to this 
claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran first claimed service connection for the 
residuals of a back injury in 1976.  A December 1976 rating 
decision denied the claim as there was no residuals of a back 
injury found on the Veteran's last examination.  At the time 
of this denial, service treatment records and VA medical 
records were considered.  In April 2006, the Veteran 
submitted a claim to reopen his previously denied claim for 
service connection for a back disability.  

Since the 1976 rating decision, the additional evidence 
received includes VA and private medical records, the 
Veteran's contentions, and his hearing testimony.  The 
medical evidence submitted since the 1976 decision is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  

In this case, material evidence has been received in that the 
additional evidence, which suggests that the Veteran does 
have a current back disability.  Specifically, the Veteran 
has been diagnosed with an extruded disc herniation right of 
midline at L5-S1.  See Dr. G.A.A., M.D. treatment record, 
March 2005.  Therefore, as the new evidence demonstrates that 
the Veteran has a current back condition, the Board concludes 
that it satisfies the low threshold requirement for new and 
material evidence.  The claim is reopened.  Now, the Board 
will proceed to review the decision on the merits.  

The Veteran has asserted that, because of his service-
connected right knee disability, he was forced to shift more 
weight to his back when performing his duties at the United 
States Postal Service, resulting in a back disability.  See 
hearing transcript, December 2008.

A review of the claims folder reveals that the Veteran was 
noted in March 1973 service treatment records as falling and 
landing on the small of his back.  He complained of pain in 
the lumbar segment and was noted as having a muscle spasm of 
the lumbar spine. 

In May 2008, the Veteran underwent a VA examination.  The 
examiner reviewed the claims folder and examined the Veteran.  
He noted the Veteran's assertion that he has a current back 
disability, secondary to his service-connected right knee 
disability.  He also noted that the Veteran complained of 
some back pain in 1973 and 1974, with the pain becoming more 
severe in 2004, and that the private medical records revealed 
that the Veteran experienced a work-related injury to his low 
back in November 2004.  The examiner diagnosed the Veteran 
with degenerative disc disease at L5-S1 with small right-
sided disc extrusion.  The examiner determined that, based on 
review of the medical records, medical literature, and his 
clinical experience, there is no evidence to support a 
connection between the Veteran's present back problem, which 
appears to be work related, and his right knee condition.    

With regard to establishing service connection on a secondary 
basis, the Board notes that the examiner at the May 2008 VA 
examination specifically determined, based upon review of the 
claims file and examination of the Veteran, that there is no 
evidence to support a connection between his present back 
problem, which appears to be work related, and his right knee 
condition.  The claims folder contains no competent medical 
evidence to the contrary.  As such, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection on a secondary basis. 

Additionally, the Board notes that a private medical record 
from December 2004 reflects that the Veteran injured his low 
back in a work-related injury on November 8, 2004.  See Dr. 
G.A.A., M.D. treatment record, December 2004.  This finding 
is consistent with the conclusions of the VA examiner, and 
there is no indication in this treatment record, or in any 
other medical of record, that this work-related injury was 
caused by his service-connected right knee condition.   

With regard to establishing service connection on a direct 
basis, as noted above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  Currently, no competent 
medical opinion has related his current back disability to 
service, to include the documented back injury in 1973.  The 
examiner at the May 2008 VA examination specifically noted 
that the Veteran's present back problem appeared to be work 
related, and medical records relating to the back injury at 
work in 2004 do not reference any history of past back 
complaints.  Additionally, the Veteran himself does not 
currently assert that his claimed back disability began as a 
direct result of his active duty.  Thus, there is no lay or 
medical evidence suggesting a relationship between his 
current back disability and military service, and the 
Veteran's claim must fail on a direct basis as well.  See 
Hickson, supra.  

As noted, the Veteran can attest to factual matters of which 
he had first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a back disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).




ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability is denied.

As new and material evidence has been submitted regarding the 
claim of service connection for a back disability, to include 
as secondary to a service-connected right knee disability, 
the Veteran's claim is reopened.

Entitlement to service connection for a back disability is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


